Title: Pennsylvania Assembly Committee: Report on Suspending Clause in Legislation, 3 September 1753
From: Pennsylvania Assembly Committee
To: 


On September 1, 1753, the House appointed Evan Morgan, Franklin, Hugh Roberts, Mahlon Kirkbride, George Ashbridge, Peter Worrall, David McConnaughy, Joseph Armstrong, Moses Starr, and James Burnside a committee to consider the clause which Governor Hamilton insisted upon in his message of August 29 as the condition of his approving the £20,000 paper money bill the House had passed. This was a suspending clause, i.e., a provision that the act was to remain unenforced until it had received the royal assent. The committee presented its report on September 3. Having considered it, the House voted the next day, “That such a Clause would be destructive of the Liberties derived to the People of this Province, by the Royal and Provincial Charters, as well as injurious to the Proprietaries Rights, and is without any Precedent in the Laws of this Province.” Another committee was appointed to draft a reply to the Governor accordingly (see below, p. 29).
 
[September 3, 1753]
We have considered the additional Clause proposed by the Governor to be added to the Bill, intituled, An Act for striking the Sum of Twenty Thousand Pounds, to be made current, and emitted on Loan, and for re-emitting and continuing the Currency of the Bills of Credit of this Province; and have also examined the Clause with the additional Instruction from the Lords Justices to Colonel Thomas, our late Governor; on which the Governor has been pleased to ground his Reasons for not passing that Bill as it now stands; as likewise the Royal and Provincial Charters, so far as concerns the Amendment under your immediate Consideration. And in Obedience to the Order of the House we do report,
That we find the Clause to be added to the Bill, is as follows, viz. “Provided always, and it is hereby further enacted by the Authority aforesaid, That this Act, or any thing therein contained, shall not take Effect, or be deemed, or construed, or taken, to have any Force or Effect, until the same shall have received the Royal Approbation of his Majesty, his Heirs or Successors.”
That upon considering this Clause the House unanimously agreed to return the Bill with the following Objections, viz. “That the House cannot agree to this Amendment, because we apprehend the Clause destructive of the Liberties derived to us by the Royal and Provincial Charters, as well as injurious to the Proprietaries Rights, and without any Precedent in the Laws of this Province.”
That the Governor has been pleased again to send down the Bill, with his Reasons for adhering to the Amendment in these Words, “The Clause proposed to be added to the Bill to which the House objects, is founded on an Instruction from their Excellencies the Lords of the Regency of Great-Britain, in Pursuance of an Address to his Majesty from the Honourable House of Commons, in the Year 1740, which Instruction has been long known in this Province, having been communicated to a former Assembly by the late Governor, in the Month of January of that Year, and is now again sent down for the Perusal of the House. Hence they will see the Reason for my having added the forementioned Clause, from which I cannot allow myself the Liberty of receding.” Upon which State of the Question now before the House, your Committee beg Leave to remark:
1. That the Instruction referred to by the Governor, is by the Lords Justices, and expresly declared to be an “additional Instruction to G. Thomas, Esq; Deputy-Governor of his Majesty’s Province of Pennsylvania;” dated at Whitehall, August 21, 1740.
2. That it was in Pursuance of an Address of the House of Commons to his Majesty, on the 25th of April the same Year.
3. That by a Letter from the Board of Trade to our late Governor, dated May 20, 1740, mentioned to be in Pursuance of the same Address of the House of Commons, the then Governor was directed immediately to prepare, and as soon as possible to transmit (to that Board) in order to be laid before the House of Commons at their next Meeting, an Account of the Tenor and Amount of the Bills of Credit which had been created and issued (in this Province) that were then outstanding; with the Amount of such Bills in Money of Great-Britain. And likewise to send his Opinion, what would be the most easy and effectual Manner of sinking and discharging all such Bills of Credit, with the least Prejudice to the Inhabitants of (this Province) and Interruption to the Commerce of Great-Britain.
4. That in Pursuance of the said Order, the Assembly on the 8th of January, 1740, furnished the Governor with the State of our Paper Currency, to be transmitted to the Lords for Trade and Plantations, altho’ he had received from the Representatives of the preceding Year, a full and impartial Account of all the Bills of Credit then current; and an Account of the Rates of Gold and Silver, from the Year 1700 to that Time, stated and transmitted in Compliance with the Directions of the Board of Trade, dated July 5, 1739, founded upon two Addresses from the House of Lords, and two Addresses from the House of Commons, of the 13th of June preceding, as appears by the Minutes of this House. And again upon the Duke of Bedford’s Letter to our present Governor, in Pursuance of an Address from the House of Commons to the King, upon the 30th of May, 1749, the Assembly drew up, with great Care and Exactness, a third State of our Bills of Credit, the Times appointed by Law for paying in and sinking the same, and the Value of the whole Sum in Sterling Money of Great-Britain, which they presented to the Governor on the 18th of October, 1749, with a Message, recommending it to his Care to be transmitted pursuant to the Directions he had received.
5. That your Committee are well assured these several States of our Paper Currency, and the last particularly, have been transmitted, and carefully examined by the House of Commons on the 15th of March, 1750, and from thence repeatedly to the End of that Sessions of Parliament; as is evident from the Votes of the House of Commons, where it appears, on that Day “That Mr. Comptroller presented to the House, pursuant to their Address to his Majesty of the 30th of May, 1749, the State of New-Jersey Currency, the State of Rhode-Island Currency, the State of North-Carolina Currency, the State of South-Carolina Currency, the State of Pennsylvania Currency, the State of the Currency of the Counties of New-Castle, Kent, and Sussex, the State of New-Hampshire Currency, the State of Massachusetts-Bay Currency, and the State of New-York Currency;” all which said States were ordered to lie upon the Table, to be perused by the Members of the House: The Result of which Examination terminated in a Bill, intituled, An Act to restrain Paper Bills of Credit in his Majesty’s Colonies, or Plantations of Rhode-Island and Providence Plantations, Connecticutt, the Massachusetts Bay, and New-Hampshire, which passed the House of Commons on the 10th, was agreed to by the House of Lords on the 18th, and received the Royal Assent on the 25th of June, 1751; by Means whereof, the other Colonies, notwithstanding the ill Impressions the Conduct of some of them had made upon the Members of that honourable House, were left in the full Possession of their respective Rights, in regard to a Paper Currency, and continue so to this Day.
6. That the Governor, long since the Date of that Instruction, has received a Commission from our Proprietaries, with the Approbation of the Crown; and we hope he is at full Liberty to pass all our Laws upon the Terms granted us by the Royal and Provincial Charters, without thinking himself at all concerned in an additional Instruction, expresly directed to a former Governor, the Substance of which has, many Years since, been printed with our Minutes; and which, as it was temporary, and the State of our Bills of Credit, to which it referred, has, since that Time, been so carefully examined, in a British Parliament, so much to our Advantage, we hope, and presume, has answered all the Purposes intended, without putting us under the disagreeable Necessity of examining the Validity of that Instruction; and this we have the greater Reason to expect, when we consider, that, upon the several Applications made to our Governor for an Addition to our Paper Currency, he has been pleased repeatedly to make Objections of different Kinds, and particularly when the Bill for restraining his Majesty’s Colonies, in America, from issuing Paper Bills of Credit was brought into Parliament, he was of Opinion it would be highly imprudent to pass a Law for encreasing the Quantity of our Currency, until such Time as we were better acquainted of the Sentiments of our Superiors upon a Subject they had under their Consideration, but ’till now has never made the least Mention of inserting such a Clause.
7. That upon examining the Royal and Provincial Charters, we find, that among other great Privileges King Charles II. granted to our late worthy Proprietary, and his Heirs, to his and their Deputies and Lieutenants, for the good and happy Government of the said Country, to ordain, make and enact, and under his and their Seals, to publish any Laws whatsoever, for the Raising of Money for publick Uses of the said Province, or for any other End, appertaining either unto the Publick State, Peace or Safety of the said Country, or unto the private Utility of particular Persons, according to their best Discretion, by and with the Advice, Assent and Approbation of the Freemen of the said Country, or the greater Part of them, or of their Delegates or Deputies, whom, for the Enacting of the said Laws, when, and as often as Need shall require, we will that the said William Penn, and his Heirs, shall assemble in such Sort and Form as to him and them shall seem best, and the same Laws duly to execute unto and upon all People within the said Country and Limits thereof; which Laws, so as aforesaid to be published, our Pleasure is, and so we enjoin, require and command, shall be most absolute and available in Law; and that all the Liege People and Subjects of us, our Heirs and Successors, do observe and keep the same inviolably in those Parts, so far as they concern them, under the Pain therein expressed, or to be expressed; provided nevertheless, that the same Laws be consonant to Reason, and not repugnant, or contrary, but, as near as conveniently may be, agreeable to the Laws and Statutes, and Rights of this our Kingdom of England. And to the End that the said William Penn, or his Heirs, or other the Planters, Owners or Inhabitants of the said Province, may not, at any Time hereafter, by Misconstruction of the Power aforesaid, thro’ Inadvertency or Design, depart from that Faith and due Allegiance, which, by the Laws of this our Realm of England, they and all our Subjects in our Dominions and Territories, always owe to us, our Heirs and Successors, by Colour of any Extent or Largeness of Powers hereby given, or pretended to be given, or by Force or Colour of any Laws hereafter to be made in the said Province, by Virtue of any such Powers: Our further Will and Pleasure is, that a Transcript or Duplicate of all Laws which shall be, so as aforesaid, made and published within the said Province, shall, within five Years after the Making thereof, be transmitted and delivered to the Privy Council for the Time being of us, our Heirs or Successors; and if any of the said Laws, within the Space of six Months after that they shall be so transmitted and delivered, be declared by us, our Heirs and Successors, in our or their Privy Council, inconsistent with the Sovereignty or lawful Prerogative of us, our Heirs or Successors, or contrary to the Faith and Allegiance due to the legal Government of this Realm from the said William Penn, or his Heirs, or of the Planters and Inhabitants of the said Province; and that thereupon any of the said Laws shall be adjudged and declared to be void by us, our Heirs and Successors, under our or their Privy Seal, that then, and from thenceforth, such Laws concerning which such Judgment and Declaration shall be made, shall become void; otherwise the said Laws so transmitted, shall remain and stand in full Force, according to the true Intent and Meaning thereof. Under this royal Grant, and our Provincial Charter, by which the Proprietary confirms them to the Freemen of this Province, we claim our Privileges. How far the Clause proposed to be added to the Bill is destructive of those Privileges, we leave to the House to determine; and how far the Proprietaries may apprehend it injurious to their Rights, we presume will appear by the Minutes of this House, whilst the Bill above-mentioned, for restraining Bills of Credit in the Plantations, was depending. That Bill, or one of the same Tenor nearly, was first framed in the Year 1744, again re-assumed in 1748, and at length rejected by the Justice of a British Parliament; but as it was brought into the House, and for some Time supported by several Members of great Weight and Influence, the Fears of that Bill became very alarming, and this the Governor himself seems to have been very sensible of, in his Message of the 16th of October, 1749, in which he is pleased to say, “I take it for granted, we are all sensible of the mischievous Tendency of the Bill that was brought into Parliament the last Year, to regulate and restrain Paper Bills of Credit in the Plantations (in which there was a Clause to enforce the Orders of the Crown in his American Dominions) and it is not improbable that something of the same Kind may be offered in the ensuing Session; I perswade myself you will think it convenient to give your Agent full Instructions upon this Subject, in case it should become necessary for him to oppose it; the Honourable Proprietaries at that Time laboured indefatigably, and with Success, to avert the Mischiefs that threatened this Province from the Passing of the said Bill; and I have it in Command from them to assure you of their Assistance upon all future Occasions, wherein the Welfare and Happiness of the People of this Province may be concerned.”
   Having thus considered the Clause, as founded upon an additional Instruction from the Lords Justices to Governor Thomas, near thirteen Years ago, and long before the Settling the States of the Bills of Credit in the American Plantations; and also laid before the House so much of the Royal Charter as immediately concerns the proposed Amendment: Your Committee beg Leave to add, that we have likewise examined the Laws of this Province, a considerable Number of which were enacted by Governor Fletcher, under the immediate Powers of the Crown, and are well assured, that there has never been one single Instance of the Passing of any Law under the Restrictions now contended for by the Governor, from the first Settlement of this Province to the present Time. All which is submitted to the Consideration of the House, by



Evan Morgan,
Peter Worrall,


B. Franklin,
David M’Conaughy,

Hugh Roberts,
Joseph Armstrong,


Mahlon Kirkbride,
Moses Starr,


George Ashbridge,
James Burnside.



